APPEAL OF NORFOLK & WESTERN RAILWAY CO.Norfolk & W. R. Co. v. CommissionerDocket No. 3601.United States Board of Tax Appeals3 B.T.A. 597; 1926 BTA LEXIS 2619; February 4, 1926, Decided Submitted October 12, 1925.  *2619 John E. McClure, Esq., for the taxpayer.  Before MARQUETTE, GREEN, and LOVE.  This is an appeal from the determination of a deficiency in income and profits taxes for the year 1919 in the amount of $40,251.99.  The appeal relates only to so much of the alleged deficiency as results from the Commissioner's inclusion in the taxpayer's income of the 2 per cent portion of the income tax borne by the Director General of Railroads in accordance with the provisions of the Federal Control Act.  FINDINGS OF FACT.  1.  The taxpayer is a Virginia corporation, with its principal office at Roanoke.  2.  During the year 1919, the taxpayer's properties were under the control of and were operated by the Director General of Railroads, as provided for by the Federal Control Act.  3.  In accordance with the provisions of the Act, and as a result of his control of the taxpayer's properties, the Director General bore the Federal income tax in the amount of $325,461.40.  4.  The Commissioner has included the amount of tax so borne by the Director General in the taxpayer's income for the year 1919.  DECISION.  The deficiency should be computed by excluding from the taxpayer's*2620  income the amount of the tax borne by the Director General of Railroads.  . Final determination will be settled on 7 days' notice, under Rule 50.